DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of US 15/125,606.  Claims 1-10 as filed May 24, 2021 are pending.

Claim Objections
Claim 3 is objected to because of the following informalities:  
A period should be added to the end of claim 3 for proper claim format.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Note that dependent claims are included in the rejection(s) based upon their respective dependence upon a rejected claim.

Claim 1 recites a “Cz” group as the following:                         
[AltContent: arrow]
    PNG
    media_image1.png
    107
    229
    media_image1.png
    Greyscale

It is unclear if the line to the right of the d(R2)- group (see above arrow pointing to the line) is intended as a methyl group or is written as a bonding line that is required to be in the specific ring of the carbazole group.  Clarification or correction of the intended Cz group is required.
Claim 1 comprises a limitation about when a and b are 2 or more, but it is not seen where a and b are specifically defined.  Accordingly, the claim is considered indefinite.  Clarification and/or correction are required.
Claim 1 recites “d is 1 to 3” and “e is 1 to 4”, but later in the claim an open ended range is also included in the limitation “d, e is an integer of 2 or more”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “2 or more”, and the claim also recites “d is 1 to 3” and “e is 1 to 4”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2)  as being anticipated by Kim et al. (WO 2014/014310 A1).
Kim et al. teaches compounds for an organic electroluminescent device (see title).  Formula (2) is taught as a material for the device:

    PNG
    media_image2.png
    48
    482
    media_image2.png
    Greyscale
(see par. 18).
Cz is a carbazole structure (see par. 21), L1 and L2 are single bond, aryl, or heteroaryl, M is an aryl or heteroaryl (see par. 24-25).
	More specifically, at least the following example compound is disclosed:

    PNG
    media_image3.png
    237
    125
    media_image3.png
    Greyscale
(see par. 91).
The compound H-136 is according to a nitrogen-containing formula of instant claim 1, the compound comprises a triazine per instant claim 2, the compound is the same as instant compound C-6 of instant claim 3.

Claims 1, 2, 4, 5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US 2013/0292664 A1).
Nishimura et al. discloses the following compound SL-3, which is the same as instant compound C-24 of instant claim 3 (see page 21, par. 205):

    PNG
    media_image4.png
    272
    230
    media_image4.png
    Greyscale
.
The compound SL-3 anticipates material of instant claim 1.
	Regarding the device of claims 4 and 5, the compound SL-3 is used in Example 6 in a “spacer layer” (see Table 4 at page 27 and par. 272-275).  The “spacer layer” meets the limitation of the instant “electron buffer layer” as the Nishimura spacer layer is between an emitting layer and an electron transporting layer of the device, which further includes first and second electrode layers (see par. 268-275; especially par. 272 sets forth a layer comprising “SL-X”, which specifically includes SL-3 when example 6).	
Regarding claim 8, both a hole injecting layer and hole transporting layer are present in an Example 6 device (see par. 272-275).
	Regarding claim 10, blue fluorescent dopant “BD-1” (see par. 242) is included within the Example 6 device (par. 272-275) and is considered to satisfy the requirement that blue light is emitted from the device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 2013/0292664 A1) in view of Kawamura (US 2012/0056165 A1).
Nishimura et al. is relied upon as set forth above for the rejection of claims 1 and 4.
Regarding a light emitting layer and inclusion of an anthracene host and pyrene-based dopant in instant claim 6, Nishimura teaches a device may include multiple light emitting layers and a fluorescent dopant in a light emitting layer (see par. 45-47), but Nishimura does not describe including a light emitting layer having specifically an anthracene derivative host and a pyrene containing dopant.  In analogous art, Kawamura et al. discloses organic electroluminescent devices comprising a luminescent medium of an aromatic amine of formula (1) and an anthracene derivative of formula (I) emitting blue light high in color purity and long lifetime (see abstract and par. 5):

    PNG
    media_image5.png
    413
    373
    media_image5.png
    Greyscale
.
Kawamura et al. Formula (I) reads upon the anthracene host material and formula 1 reads upon the pyrene-based fluorescent dopant.  More specifically as a formula 1 compound Kawamura teaches at least the following example compound:

    PNG
    media_image6.png
    212
    252
    media_image6.png
    Greyscale
(see page 9, par. 92 , which is the same as instant formula “D-3").
The Kawamura et al. general formula I anthracene derivative provides for Ar101 to Ar104 as substituted or unsubstituted aryl groups having 6 to 30 ring carbon atoms (see par. 6-10).  Suitable aryl groups of the required carbon numbers specifically include naphthyl and phenyl groups (see par. 149), which are preferred substituent groups of at least applicant’s exemplified instant compounds H-1 to H-5, H-7, H-8, H-10 to H-14, and H-16.  Further, as Kawamura teaches host anthracene derivatives reading upon compounds the same as compounds disclosed as preferred by applicant, the claimed LUMO relationship of instant claim 7 including a host (when the claim is interpreted as including the recited “host” in a light emitting layer; see 35 U.S.C. 112(b) rejection above) to the “buffer layer” material as taught by Nishimura would naturally flow from the combination of taught materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device according to Nishimura including a light emitting layer comprised of an anthracene host and a pyrene amine doping material as taught by Kawamura, because one would expect the light emitting layer materials as taught by Kawamura to be similarly useful for a light emitting layer in a Nishimura et al. device.  One would expect to achieve a predictable result of an operational device using known materials in the art for a known purpose with a reasonable expectation of success.   Further, applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claims are unpatentable as obvious under 35 U.S.C. 103.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 2013/0292664 A1) in view of Mathai et al. (US 2010/0045175 A1).
Nishimura is relied upon as set forth above for the rejection of claims 1 and 4. 
Nishimura discloses the devices may comprise electron injecting and electron transporting layers (see par. 41, 150-151), but it is not seen where Nishimura teaches specifically a metal complex of lithium quinoline.  In analogous art, Mathai et al. teaches electron transport layer material includes lithium quinoline (see par. 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected lithium quinoline as material to form an electron transporting layer for a device according to Nishimura, because one would expect lithium quinoline to be similarly useful for electron transportation in the Nishimura device.  One would expect to achieve an operational device using lithium quinoline with a predictable result and a reasonable expectation of success.  Further, per MPEP 2144.07, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Liu et al., (2012), “Novel bipolar host materials based on 1, 3, 5-triazine derivatives for highly efficient phosphorescent OLEDs with extremely low efficiency roll-off”, Physical Chemistry Chemical Physics, 14(41), 14255-14261.
The reference discusses triazine derivatives with carbazole groups (see Scheme 1, page 14256).  The reference is considered relevant to the field of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786